COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 THE STATE OF TEXAS,                             §             No. 08-21-00047-CR

                      State,                     §               Appeal from the

 v.                                              §         County Criminal Court No. 4

 RICHARD COURTLAND,                              §          of El Paso County, Texas

                       Appellee.                 §            (TC# 201850C11534)

                                            §
                                          ORDER

       The Court received and filed the supplemental clerk’s record as requested in its order

issued June 15, 2021. The appeal is therefore reinstated, and the State’s brief is now due August

26, 2021.

       IT IS SO ORDERED this 27th day of July, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.